Citation Nr: 9912844	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as shortness of breath, 
including as secondary to Agent Orange exposure.  

2. Entitlement to service connection for headaches, including 
as secondary to Agent Orange exposure.

3. Entitlement to service connection for arthritis, including 
as secondary to Agent Orange exposure.

4. Entitlement to service connection for a stomach condition, 
including as secondary to Agent Orange exposure.

5. Entitlement to service connection for a prostate 
condition, including as secondary to Agent Orange 
exposure.







REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1955 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1994 rating decision from the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for COPD claimed as 
shortness of breath, headaches, prostate condition, 
arthritis, and stomach condition including as secondary to 
exposure to Agent Orange.  In November 1994, the veteran's 
claim was transferred to the Waco, Texas, RO, and in 1999 to 
the Houston, Texas, RO, for further adjudication.  







FINDING OF FACT

The claims for service connection for COPD, claimed as 
shortness of breath, headaches, arthritis, stomach condition, 
and prostate condition, including as secondary to Agent 
Orange exposure are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for COPD, 
claimed as shortness of breath, headaches, arthritis, stomach 
condition, and prostate condition, including as secondary to 
Agent Orange exposure are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's pre-induction medical examination, dated in May 
1955, indicated no physical abnormalities.  On a report of 
medical history, completed in January 1962, the veteran 
indicated a history of asthma, shortness of breath, pain or 
pressure in the chest, and frequent indigestion.  The 
examiner indicated that the veteran had not had any problems 
with asthma, shortness of breath or chest pain for six years.  
The veteran indicated that he had frequent indigestion after 
eating for the previous two months.  

The veteran's service medical records in November 1962 
indicated a complaint of headaches with a diagnosis of 
sinusitis.  On a report of medical history, dated in March 
1972, the veteran indicated a history of, inter alia, swollen 
or painful joints, frequent or severe headaches, asthma, 
shortness of breath, chest pain, frequent indigestion, 
frequent or painful urination, bone, joint or other 
deformity, and foot trouble.  In February 1973, the veteran 
complained of hematuria of two-to-three days duration.  An 
impression of prostatitis was noted.  In April 1973, the 
veteran complained of back pain and a pinched nerve.  The 
veteran was prescribed codeine, and the examiner recommended 
24 hours of bed rest.  

An annual physical examination in September 1973 indicated 
the veteran experienced pain in his elbows for the previous 
three years.  The pain increased with movement, and no 
history of trauma was reported.  Physical examination was 
within normal limits.  The veteran also reported intermittent 
left-sided sharp chest pain with no radiation.  The veteran's 
lungs were clear.  The veteran reported indigestion for 
three-to-four weeks and denied excessive alcohol use.  The 
veteran was told to return to the clinic in two weeks and an 
antacid was dispensed.  

The veteran's retirement physical examination, dated in 
February 1975, did not indicate any diagnosis or 
abnormalities of the lungs, stomach, or prostate, and no 
diagnosis of headaches or arthritis was noted.  On a report 
of medical history, dated in May 1975, the veteran reported a 
history of asthma, shortness of breath, and frequent 
indigestion.  The examiner noted that the veteran had not had 
problems with asthma for 19 years and had indigestion 
approximately three times per week.  

In January 1976, the veteran filed an initial claim for VA 
benefits for service connection for heart failure, hernia and 
residuals of a gunshot wound in the right arm.  The veteran 
was service connected for diabetes mellitus, with a 10 
percent evaluation, and for bilateral hearing loss, with a 
noncompensable evaluation, by rating decision in May 1976.  

The record contains hospitalization records from St. Luke's 
Episcopal Hospital in September 1976 for treatment of an on-
the-job right shoulder and arm injury.  
The record contains outpatient treatment records from St. 
Joseph's Hospital.  A gastrointestinal series in February 
1984 revealed slight prominence of folds in the stomach and 
duodenal bulb with no evidence of acute ulcer and no definite 
abnormalities of the esophagus or small bowel loop.  In March 
1984, an impression of possible early gastritis was 
indicated.  In November 1986, the veteran complained of 
productive cough and chest pains of two weeks duration.  
The examiner indicated impressions of cough, chest pain, rule 
out COPD, and diverticulosis.  Chest X-ray examination, in 
November 1986, showed lung fields were free of active 
disease.  Continued shortness of breath was noted in December 
1986.  Computed axial tomography (CAT) scan of the head in 
December 1986 was negative.  

In January 1987, an assessment of mild COPD was noted.  
Pulmonary function testing (PFT) in January 1987 showed 
normal forced vital capacity and selective decrease in mid 
flows of forced expiratory flows, which indicated mild 
peripheral obstruction.  In March 1987, the veteran 
complained of increased gaseousness and heartburn.  The 
examiner indicated impressions of gastritis, rule out peptic 
ulcer disease, COPD, and hypercholesterolemia.  Examination 
of the cervical and lumbar spine in June 1987, indicated 
degenerative arthritis in both areas.  In October 1988, the 
veteran indicated complaints of gaseousness.  On examination, 
the veteran's lungs were clear and an assessment of gastritis 
was noted.  Chest X-ray examination in March 1989 revealed no 
acute cardiac or pulmonary disease.  Examination of the 
cervical spine in June 1989 demonstrated degenerative 
changes.  

A VA Agent Orange examination was conducted in February 1991.  
The veteran indicated complaints of runny nose, watery eyes, 
shortness of breath, dull chest pain, gas, hip pain, and 
hearing loss.  He stated that he experienced pressure in his 
head and pain in his neck due to ringing in his ears, but no 
headaches.  The examiner noted no neuropsychiatric conditions 
were found, including headaches.  The veteran reported a 
history of exposure to Agent Orange during service in 
Vietnam.  The examiner indicated diagnoses of diabetes 
mellitus, small umbilical hernia, chronic obstructive 
emphysema, obesity, and dermatosis papulosa nigra.  

A VA general medical examination was conducted in March 1991.  
The veteran reported problems urinating, headaches, shortness 
of breath, chest pains, gas, pain in the right wrist, lower 
back pain, hearing loss, and Agent Orange exposure.  
On examination, no chloracne was found.  The veteran began to 
hyperventilate when removing his clothing for examination.  
On percussion, the lungs were resonant, and on palpation, 
breath sounds were distant.  There were no rales, rhonchi, or 
delay on expiration.  The veteran's prostate was not overly 
enlarged and showed no nodules, bogginess, or tenderness.  
The abdomen was obese, protuberant, soft, and nontender.  No 
evidence of any joint deformities was noted.  

X-ray examination of the lumbosacral spine showed moderate to 
marked degenerative changes.  Chest X-ray showed no definite 
abnormality.  Gastrointestinal series was normal except for 
mildly sluggish esophageal motility.  The examiner indicated 
diagnoses of diabetes mellitus, small umbilical hernia, 
status post right wrist surgical procedure, chronic 
obstructive pulmonary emphysema, status post right inguinal 
herniorrhaphy, no upper gastrointestinal pathology, history 
of cephalalgia, no generalized inflammatory and deforming 
arthritis, history of low back syndrome with degenerative 
joint disease, no chloracne, dermatosis papulosa nigra, no 
prostatic pathology, and residuals of right hand fractures.  

On his VA Form 9, substantive appeal, received in June 1995, 
the veteran indicated that he wished to appear at a personal 
hearing before a Member of the Board at the RO.  However, in 
September 1995, the veteran withdrew that request and 
indicated that he wished a hearing before an RO hearing 
officer instead.  

At a hearing before an RO hearing officer in November 1995, 
the veteran testified that he served in Vietnam from November 
1968 to November 1969 and for approximately six months in 
1969 and 1970.  Transcript, p. 2.  He stated that he sought 
treatment for shortness of breath during service shortly 
before his retirement.  He reported that he currently had no 
diagnosis of pulmonary disease, but continued to have chest 
pains.  Transcript, pp. 2-3.  

The veteran testified that the VA physician in Atlanta in 
1991 or 1992 diagnosed him with a "touch of emphysema."  
Transcript, p. 7.  The veteran indicated that he injured his 
neck in an automobile accident in 1973, which was diagnosed 
as muscle spasm.  Transcript, p. 4.  He testified that he did 
not remember the first time he had headaches, but was treated 
for them during his service in Vietnam and continued to have 
them three-to-four times per month.  Transcript, p. 4.  He 
reported that no physician had diagnosed the cause of his 
headaches.  Transcript, p. 9.  The veteran stated that during 
service he had painful urination and after he was discharged 
from service an operation was performed in 1991.  
Transcript, pp. 4-5.  

The veteran testified that the service physicians did not 
indicate that his problems during service were due to his 
prostate.  He indicated that he had a relief of his symptoms 
after surgery.  Transcript, p. 10.  The veteran reported 
stiffness in the knees and elbows and muscle aches during 
service.  He stated that he was treated for elbow pain in 
1973 and for a pinched nerve in his back.  He testified that 
he continued to have pain in his back, which radiated into 
his legs and toes.  Transcript, pp. 5-6.  

The veteran reported that he complained of indigestion during 
service and was give "chalk" to drink and an X-ray was 
performed.  The veteran did not recall any diagnosis 
following this complaint.  He indicated that he continued to 
be treated with antacids for this condition.  Transcript, p. 
6.  At his most recent appointment, the physician 
had indicated that he had a "nervous stomach."  The veteran 
testified that his physicians had not indicated that the 
veteran's other conditions were due to his service-connected 
diabetes.  Transcript, p. 6.  

A physical examination was conducted in March 1996 pursuant 
to psychiatric hospital admission.  The veteran denied chest 
pain, cough, dyspnea, orthopnea, nausea/vomiting, abdominal 
pain, constipation, dysuria, frequency, urgency, and 
hematuria.  The veteran's chest and lungs were clear to 
percussion and auscultation and his prostate was normal in 
size shape and consistency.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
arthritis, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Vietnam era service is from February 28, 1961 to May 7, 1975, 
for veterans, who served in the Republic of Vietnam during 
that time.  A veteran who served in Vietnam between January 
9, 1962 and May 7, 1975, and has a disease listed under 
§3.309(e) is presumed to have exposure to a herbicide agent 
during service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(6)(iii) (1998).  

The following diseases shall be service-connected, if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, even though there is no 
record of such disease during service, provided that the 
requirements and limitations under § 3.307 are met: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and certain soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1998).  

Furthermore, the Secretary of the VA formally announced in 
the Federal Register, on January 4, 1994, that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing presumption, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that specific VA regulations which provide for 
presumptive service connection do not preclude an appellant 
from establishing service connection with proof of actual, 
direct causation.  Cf. Combee v. Brown, 34 F.3d 1039, 1040 
(1995) (presumptive diseases due to radiation exposure).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The Federal Circuit held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. 

Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required."  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-
344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995). 

The issue of whether the veteran currently has the claimed 
conditions and whether such disabilities are related to his 
period of military service involves a medical diagnosis or 
opinion as to medical causation; thus competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The record does not reflect that the veteran has a 
medical degree or qualified medical experience.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although he is 
competent to testify as to observable symptoms, such as pain, 
he is not competent to provide evidence or opinion that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  See Savage v. Gober, 10 Vet. App. 
489, 497 (1997).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") 
held that a claim based on chronicity may be well-grounded 
if:  1) The chronic condition is observed during service; 
2) Continuity of symptomatology is demonstrated thereafter; 
and 3) Competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 
489, 495-497 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

As an initial matter, the Board notes that none of the 
conditions for which the veteran claims service connection 
are those enumerated by 38 C.F.R. § 3.309(e) as presumptively 
service connected for veterans with exposure to Agent Orange.  
However, the veteran may still prevail by establishing 
service connection with proof of actual, direct causation.  
Cf. Combee supra.

Service Connection for COPD

In the instant case, the veteran has presented evidence of a 
present disability.  Although on physical examination in 
March 1996, the veteran denied chest pain, cough and 
shortness of breath and his chest and lungs were clear, the 
veteran testified in November 1995 that he continued to have 
chest pains.  The VA examiner in March 1991 indicated a 
diagnosis of chronic obstructive pulmonary emphysema and 
reported that the veteran exhibited shortness of breath when 
removing his clothes for examination.  The same diagnosis was 
noted by the VA examiner in February 1991.  Mild COPD was 
also noted by the physicians at St. Joseph's Hospital in 
January and March 1987.  

However, the evidence of record does not show inservice 
occurrence or diagnosis of COPD or emphysema.  The veteran 
reported a history of shortness of breath connected with 
asthma in January 1962 and May 1975, but the examiner 
indicated that the veteran had not had problems with asthma 
since 1956.  




The veteran's lungs were normal on retirement examination in 
February 1975.  Physical examination in September 1973 showed 
clear lung fields.  The veteran's initial diagnosis of COPD 
was not until January 1987, twelve years after discharge from 
service.  

Finally, the record does not contain any competent medical 
opinion, which indicates a nexus between the veteran's 
current COPD or emphysema and any incident of service 
including intermittent complaints of shortness of breath and 
exposure to Agent Orange.  Without competent medical evidence 
linking any COPD to service on any basis, the veteran's claim 
cannot be well grounded.  

Service Connection for Headaches

The veteran has presented evidence of a current disability.  
He testified at the hearing that he currently had headaches 
three-to-four times per month.  The VA examiner in March 1991 
indicated a history of cephalalgia (headaches), although the 
VA examiner in February 1991 found no neuropsychiatric 
conditions including headaches.  As headaches are an 
observable symptom, the veteran is competent to provide 
testimony as to whether he experiences such.

The veteran's service medical records include one complaint 
of headaches with a diagnosis of sinusitis in November 1962.  
The record contains no follow-up treatment and no further 
complaints of headaches during service.  The veteran's 
retirement physical examination and his report of medical 
history in 1975 did not indicate any history of headaches.  
The medical evidence of record shows that the veteran's 
headaches were acute and transitory and had resolved by 
service separation.  However, the veteran testified at the 
November 1995 hearing that he began to experience headaches 
during service and was treated for them during service in 
Vietnam.  

However, the record contains no competent medical evidence 
indicating a nexus between the veteran's current headaches 
and any diagnosis of headaches during service or Agent Orange 
exposure.  The only diagnosis of headaches by a physician was 
by history only and indicated no etiology of the veteran's 
claimed headaches.  In addition, the veteran testified that 
no physician had indicated the cause of his headaches.  
Without competent medical evidence of a link between any 
current headache disorder and service, the veteran's claim 
cannot be well grounded.  

Service Connection for Arthritis

The veteran's October 1990 claim for service connection for 
arthritis did not indicate in what areas arthritis was 
present.  Examination of the cervical and lumbar spine in 
June 1987 showed degenerative arthritis in both areas.  X-ray 
examination in March 1991 showed degenerative changes in the 
lumbosacral spine and a diagnosis of history of low back 
syndrome with degenerative joint disease was indicated.  
Although the veteran reported treatment for stiffness in the 
knees and elbows, there is no competent evidence of record of 
a current diagnosis of arthritis in the knees or elbows or in 
any area aside from the back.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The record contains 
only a diagnosis of arthritis in the cervical and lumbar 
spine.  

The veteran's service medical records contain a solitary 
complaint of back pain in April 1973, for which the veteran 
was given bed rest for 24 hours and medication.  The records 
contain no follow-up treatment and no further treatment for 
back pain.  The veteran's retirement physical examination did 
not indicate any findings of arthritis of the spine.  The 
medical evidence of record shows that the veteran's back 
condition was acute and transitory and had resolved by 
service separation.  

Finally, the record contains no competent medical evidence of 
a nexus between the veteran's current spinal arthritis and 
any incident of service, including the solitary complaint of 
back pain or Agent Orange exposure.  

Although the VA examiner in March 1991 noted degenerative 
changes, no etiology for this diagnosis was indicated.  The 
private medical records, which noted degenerative arthritis 
in the spine, also, did not indicate any etiology for this 
condition.  Without competent medical evidence of a link 
between any current arthritis and the veteran's service on 
any basis, the veteran's claim cannot be well grounded.  

Service Connection for a Stomach Condition

The veteran has submitted evidence of a present stomach 
disability.  The veteran testified at the November 1995 
hearing that he continued to be treated for a "nervous 
stomach" with antacids.  Although the VA examiner in March 
1991 found no upper gastrointestinal pathology, private 
medical records from St. Joseph's Hospital in March 1987 and 
October 1988 indicated assessments of gastritis.  

The veteran's service medical records contain repeated 
complaints of indigestion in January 1962, March 1972, 
September 1973 and May 1975.  

However, the record does not contain any competent medical 
evidence indicating a nexus between the veteran's current 
gastritis and any incident of service, including complaints 
of indigestion and Agent Orange exposure.  Although the 
veteran complained of indigestion during service, a diagnosis 
of possible gastritis was not noted until March 1984, nine 
years after discharge from service.  The Board notes that, 
although the record contains repeated complaints of 
indigestion in service, there is no continuity of 
symptomatology following service.  

The veteran testified at the hearing that he was treated for 
indigestion during service and was currently treated for that 
condition.  Although the regulation requires continuity of 
symptomatology, not continuity of treatment, Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991), the record contains 
neither continuity of symptomatology nor continuity of 
treatment.  The veteran did not seek treatment for his 
stomach condition until 1984, nine years after discharge from 
service.  


In addition, a claim based on chronicity must include 
competent evidence of a nexus between inservice occurrence 
and current disability to be well grounded.  

Service Connection for a Prostate Condition

The veteran has not submitted evidence of a current prostate 
disability.  Physical examination in March 1996 showed a 
normal prostate.  The VA examiner in March 1991 indicated no 
prostatic pathology.  In addition, the veteran testified 
that, following surgery performed in 1991, he had a relief of 
symptoms.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Board notes that the veteran's claim for service 
connection for a prostate condition was filed in October 
1990, prior to the 1991 surgery.  The record does not contain 
the records of this operation. 

The veteran's service medical records contain a single 
complaint of hematuria in February 1973, with an impression 
of prostatitis.  No follow-up treatment and no further 
complaints were noted.  The veteran's retirement physical 
examination in February 1975 did not note any prostate 
condition.  The medical evidence of record shows that the 
veteran's prostatitis resolved by service separation.  The 
veteran had prostate surgery in 1991, sixteen years after 
discharge from service.  

There is no competent evidence of record that the veteran's 
prostate condition, which led to surgery in 1991, was 
connected to any incident of service, including Agent Orange 
exposure.  The Board further notes that the outpatient 
treatment records from St. Joseph's hospital dated in the 
1980s contain no complaints, opinions, or diagnoses of 
prostatitis or other prostate condition.  


Although the veteran has identified medical records of his 
1991 prostate operation, which have not been obtained, the 
request of such would not make a well grounded claim as the 
record contains no evidence of a chronic disorder of the 
prostate in service.  VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).


Additional Matters

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
medical evidence that has not already been requested and/or 
obtained that would well ground his claims.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the appellant's claims for service connection are not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 
9 Vet. App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well-grounded claim for service connection for the claimed 
conditions, VA has no duty to assist the appellant in 
developing his case.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for COPD, claimed as 
shortness of breath, headaches, arthritis, stomach condition, 
and prostate condition, including as secondary to Agent 
Orange exposure, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

